Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 1 of 115




     Exhibit #1 to Complaint – In re
      Cesar Horacio Duarte Jaquez
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 2 of 115




                                                            EX - DUARTE JAQUEZ - 000001
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 3 of 115




                                                            EX - DUARTE JAQUEZ - 000002
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 4 of 115




                                                            EX - DUARTE JAQUEZ - 000003
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 5 of 115




                                                            EX - DUARTE JAQUEZ - 000004
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 6 of 115




                                                            EX - DUARTE JAQUEZ - 000005
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 7 of 115




                                                            EX - DUARTE JAQUEZ - 000006
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 8 of 115




                                                            EX - DUARTE JAQUEZ - 000007
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 9 of 115




                                                            EX - DUARTE JAQUEZ - 000008
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 10 of 115




                                                            EX - DUARTE JAQUEZ - 000009
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 11 of 115




                                                            EX - DUARTE JAQUEZ - 000010
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 12 of 115




                                                            EX - DUARTE JAQUEZ - 000011
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 13 of 115




                                                            EX - DUARTE JAQUEZ - 000012
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 14 of 115




                                                            EX - DUARTE JAQUEZ - 000013
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 15 of 115




                                                            EX - DUARTE JAQUEZ - 000014
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 16 of 115




                                                            EX - DUARTE JAQUEZ - 000015
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 17 of 115




                                                            EX - DUARTE JAQUEZ - 000016
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 18 of 115




                                                            EX - DUARTE JAQUEZ - 000017
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 19 of 115




                                                            EX - DUARTE JAQUEZ - 000018
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 20 of 115




                                                            EX - DUARTE JAQUEZ - 000019
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 21 of 115




                                                            EX - DUARTE JAQUEZ - 000020
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 22 of 115




                                                            EX - DUARTE JAQUEZ - 000021
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 23 of 115




                                                            EX - DUARTE JAQUEZ - 000022
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 24 of 115




                                                            EX - DUARTE JAQUEZ - 000023
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 25 of 115




                                                            EX - DUARTE JAQUEZ - 000024
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 26 of 115




                                                            EX - DUARTE JAQUEZ - 000025
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 27 of 115




                                                            EX - DUARTE JAQUEZ - 000026
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 28 of 115




                                                            EX - DUARTE JAQUEZ - 000027
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 29 of 115




                                                            EX - DUARTE JAQUEZ - 000028
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 30 of 115




                                                            EX - DUARTE JAQUEZ - 000029
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 31 of 115




                                                            EX - DUARTE JAQUEZ - 000030
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 32 of 115




                                                            EX - DUARTE JAQUEZ - 000031
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 33 of 115




                                                            EX - DUARTE JAQUEZ - 000032
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 34 of 115




                                                            EX - DUARTE JAQUEZ - 000033
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 35 of 115




                                                            EX - DUARTE JAQUEZ - 000034
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 36 of 115




                                                            EX - DUARTE JAQUEZ - 000035
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 37 of 115




                                                            EX - DUARTE JAQUEZ - 000036
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 38 of 115




                                                            EX - DUARTE JAQUEZ - 000037
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 39 of 115




                                                            EX - DUARTE JAQUEZ - 000038
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 40 of 115




                                                            EX - DUARTE JAQUEZ - 000039
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 41 of 115




                                                            EX - DUARTE JAQUEZ - 000040
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 42 of 115




                                                            EX - DUARTE JAQUEZ - 000041
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 43 of 115




                                                            EX - DUARTE JAQUEZ - 000042
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 44 of 115




                                                            EX - DUARTE JAQUEZ - 000043
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 45 of 115




                                                            EX - DUARTE JAQUEZ - 000044
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 46 of 115




                                                            EX - DUARTE JAQUEZ - 000045
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 47 of 115




                                                            EX - DUARTE JAQUEZ - 000046
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 48 of 115




                                                            EX - DUARTE JAQUEZ - 000047
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 49 of 115




                                                            EX - DUARTE JAQUEZ - 000048
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 50 of 115




                                                            EX - DUARTE JAQUEZ - 000049
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 51 of 115




                                                            EX - DUARTE JAQUEZ - 000050
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 52 of 115




                                                            EX - DUARTE JAQUEZ - 000051
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 53 of 115




                                                            EX - DUARTE JAQUEZ - 000052
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 54 of 115




                                                            EX - DUARTE JAQUEZ - 000053
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 55 of 115




                                                            EX - DUARTE JAQUEZ - 000054
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 56 of 115




                                                            EX - DUARTE JAQUEZ - 000055
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 57 of 115




                                                            EX - DUARTE JAQUEZ - 000056
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 58 of 115




                                                            EX - DUARTE JAQUEZ - 000057
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 59 of 115




                                                            EX - DUARTE JAQUEZ - 000058
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 60 of 115




                                                            EX - DUARTE JAQUEZ - 000059
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 61 of 115




                                                            EX - DUARTE JAQUEZ - 000060
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 62 of 115




                                                            EX - DUARTE JAQUEZ - 000061
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 63 of 115




                                                            EX - DUARTE JAQUEZ - 000062
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 64 of 115




                                                            EX - DUARTE JAQUEZ - 000063
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 65 of 115




                                                            EX - DUARTE JAQUEZ - 000064
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 66 of 115




                                                            EX - DUARTE JAQUEZ - 000065
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 67 of 115




                                                            EX - DUARTE JAQUEZ - 000066
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 68 of 115




                                                            EX - DUARTE JAQUEZ - 000067
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 69 of 115




                                                            EX - DUARTE JAQUEZ - 000068
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 70 of 115




                                                            EX - DUARTE JAQUEZ - 000069
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 71 of 115




                                                            EX - DUARTE JAQUEZ - 000070
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 72 of 115




                                                            EX - DUARTE JAQUEZ - 000071
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 73 of 115




                                                            EX - DUARTE JAQUEZ - 000072
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 74 of 115




                                                            EX - DUARTE JAQUEZ - 000073
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 75 of 115




                                                            EX - DUARTE JAQUEZ - 000074
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 76 of 115




                                                            EX - DUARTE JAQUEZ - 000075
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 77 of 115




                                                            EX - DUARTE JAQUEZ - 000076
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 78 of 115




                                                            EX - DUARTE JAQUEZ - 000077
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 79 of 115




                                                            EX - DUARTE JAQUEZ - 000078
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 80 of 115




                                                            EX - DUARTE JAQUEZ - 000079
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 81 of 115




                                                            EX - DUARTE JAQUEZ - 000080
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 82 of 115




                                                            EX - DUARTE JAQUEZ - 000081
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 83 of 115




                                                            EX - DUARTE JAQUEZ - 000082
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 84 of 115




                                                            EX - DUARTE JAQUEZ - 000083
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 85 of 115




                                                            EX - DUARTE JAQUEZ - 000084
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 86 of 115




                                                            EX - DUARTE JAQUEZ - 000085
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 87 of 115




                                                            EX - DUARTE JAQUEZ - 000086
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 88 of 115




                                                            EX - DUARTE JAQUEZ - 000087
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 89 of 115




                                                            EX - DUARTE JAQUEZ - 000088
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 90 of 115




                                                            EX - DUARTE JAQUEZ - 000089
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 91 of 115




                                                            EX - DUARTE JAQUEZ - 000090
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 92 of 115




                                                            EX - DUARTE JAQUEZ - 000091
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 93 of 115




                                                            EX - DUARTE JAQUEZ - 000092
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 94 of 115




                                                            EX - DUARTE JAQUEZ - 000093
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 95 of 115




                                                            EX - DUARTE JAQUEZ - 000094
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 96 of 115




                                                            EX - DUARTE JAQUEZ - 000095
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 97 of 115




                                                            EX - DUARTE JAQUEZ - 000096
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 98 of 115




                                                            EX - DUARTE JAQUEZ - 000097
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 99 of 115




                                                            EX - DUARTE JAQUEZ - 000098
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 100 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000099
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 101 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000100
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 102 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000101
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 103 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000102
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 104 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000103
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 105 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000104
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 106 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000105
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 107 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000106
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 108 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000107
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 109 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000108
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 110 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000109
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 111 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000110
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 112 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000111
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 113 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000112
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 114 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000113
Case 1:20-mc-22829-UNA Document 1-4 Entered on FLSD Docket 07/10/2020 Page 115 of
                                     115




                                                          EX - DUARTE JAQUEZ - 000114
